Per Curiam.:

This appeal is from judgment of conviction under K.S.A. 41-2615, consumption of alcoholic liquor by a minor while in or on premises licensed under the provisions of K.S.A. 41-2601 et seq.
Defendant argues that because the drink which had been served the minor contained less than 3.2 percent alcohol by weight, it was not “alcoholic liquor” which had been consumed on the premises, and the court should have so found.
The term “alcoholic liquor” is defined by K.S.A. 1980 Supp. 41-102(2). The definition excludes beer or cereal malt beverage containing not more than 3.2 percent alcohol by weight. Defendant suggests therefore that anything containing a lesser amount of alcohol does not fit the definition. We do not agree, for clearly every liquid containing alcohol of whatever measurable amount, capable of being consumed by a human being, exclusive of beer or cereal malt beverage containing not more than 3.2 percent alcohol by weight, is “alcoholic liquor” as defined by and referred to in the Kansas Liquor Control Act.
From our review of the record in this case, we find the judgment of the trial court to be supported by substantial competent evidence. Other issues specified by defendant have been considered and are found to be without merit.
Affirmed.